Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered. Claims 1, 3, 4, 7, 9, 10, 13, 14, 16, and 18 have been amended. Claims 6, 15, 19, and 20 have been canceled. Claims 22 and 23 have been added. Claims 1, 3-5, 7, 9-11, 13, 14, 16, 18, and 21-23 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3-5, 7, 9, 11, 13, 14, 16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Patent Application Pub. No. US 20170358303 A1) in view of Yue et al. (U.S. Patent Pub. No. US 10838779 B1).

	Claim 1: Walker teaches a system for automating a task (i.e. fig. 1, “digital assistant,” “virtual assistant,” “intelligent automated assistant,” or “automatic digital assistant” can refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions (e.g., tasks) based on the inferred user intent; para. [0042]), the system comprising: 
a processor (i.e. processor; para. [0058]); and 
memory including instructions which when executed by the processor (i.e. The one or more processors 220 run or execute various software programs and/or sets of instructions stored in memory 202 to perform various functions for device 200 and to process data; para. [0058]), causes the processor to: 
receive input data (i.e. a natural-language user input is received by a user device, such as the user device 104 of FIG. 1; para. [0296]); 
select a first application based on a first task intent identified from the input data (i.e. a software application associated with the intent may be identified (e.g., selected). Generally, this may include identifying one or more software applications configured to perform a task corresponding to the intent; para. [0266]); 
generate one or more semantic representations of user interfaces generated by the selected first application (i.e. in the event the parameter is improper (e.g., the user has specified an invalid type of car), the application may request that a proper (e.g., valid) value for the parameter (e.g., type of car) be provided. With reference to FIG. 10A, for instance, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter; para. [0277]) and output to a display of a mobile device (i.e. portable multifunction devices can include the iPhone®, iPod Touch®, and iPad® devices from Apple Inc. of Cupertino, Calif; para. [0046]), wherein the one or more semantic representations of the user interfaces generated by the selected first application include data in a structured format describing characteristics of one or more elements comprising the user interfaces generated by the selected first application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]); 
generate, a first application model for the selected first application based on the one or more semantic representations of the user interfaces generated by the selected first application, wherein to generate application models (i.e. the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service in accordance with the protocols and APIs required by the service according to the service model; para. [0243]) based on semantic representations (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]), and wherein the first application model includes structured data including at least one of the one or more elements comprising the user interfaces generated by the selected first application and one or more flows of the selected first application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]); 
generate a first action graph based on the first application model (i.e. FIG. 7C, ontology 760 can include a “restaurant reservation” node (i.e., an actionable intent node). Property nodes “restaurant,” “date/time” (for the reservation), and “party size” can each be directly linked to the actionable intent node (i.e., the “restaurant reservation” node); para. [0229]), wherein the first action graph includes information in a structured format specifying how to perform interactions with the one or more elements of the user interfaces generated by the selected first application (i.e. FIG. 10A, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter. In the instant example, the user device provides a natural-language query asking the user to select a valid type of car; para. [0277]); 2U.S. Patent Application Serial No. 16/836,199 Amendment dated April 22, 2022 Reply to Office Action of December 22, 2021 
determine that the first action graph is missing information (i.e. when task flow processing module 736 invokes dialogue flow processing module 734 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” dialogue flow processing module 734 can generate questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, dialogue flow processing module 734 can then populate the structured query with the missing information, or pass the information to task flow processing module 736 to complete the missing information from the structured query; para. [0241]); 
select a second application based on a second task intent identified from the missing information (i.e. a software application associated with the intent may be identified (e.g., selected). Generally, this may include identifying one or more software applications configured to perform a task corresponding to the intent; para. [0266]); 
generate one or more semantic representations of user interfaces generated by the selected second application and output to the display of the mobile device (i.e. in the event the parameter is improper (e.g., the user has specified an invalid type of car), the application may request that a proper (e.g., valid) value for the parameter (e.g., type of car) be provided. With reference to FIG. 10A, for instance, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter; para. [0277]), wherein the one or more semantic representations of the user interfaces generated by the selected second application includes data in a structured format describing characteristics of one or more elements comprising the user interfaces generated by the selected second application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]); 
generate, a second application model for the selected second application based on the one or more semantic representations of the user interfaces generated by the selected second application (i.e. a software application associated with the intent may be identified (e.g., selected). Generally, this may include identifying one or more software applications configured to perform a task corresponding to the intent; para. [0266]), wherein the second application model includes structured data including at least one of the one or more elements comprising the user interfaces generated by the selected second application and one or more flows of the selected second application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754; para. [0226]); 
generate a second action graph based on the second application model (i.e. FIG. 7C, ontology 760 can include a “restaurant reservation” node (i.e., an actionable intent node). Property nodes “restaurant,” “date/time” (for the reservation), and “party size” can each be directly linked to the actionable intent node (i.e., the “restaurant reservation” node); para. [0229]), wherein the second action graph includes information in a structured format specifying how to perform interactions with the one or more elements of the user interfaces generated by the selected second application (i.e. FIG. 10A, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter. In the instant example, the user device provides a natural-language query asking the user to select a valid type of car; para. [0277]); and 
obtain the missing information from the selected second application by interacting with the user interfaces generated by the selected second application and output to the display of the mobile device (i.e. when task flow processing module 736 invokes dialogue flow processing module 734 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” dialogue flow processing module 734 can generate questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, dialogue flow processing module 734 can then populate the structured query with the missing information, or pass the information to task flow processing module 736 to complete the missing information from the structured query; para. [0241, 0291]).
Walker does not explicitly teach generate, by the machine learning model, an application model, wherein the machine learning model is a machine learning model trained to generate application models.
However, Yue teaches generate, by the machine learning model (i.e. operation mimicry system 100 may use machine learning techniques to determine relevant components of output 1510. For example, in response to a user request, control stream module 1600 may select a sequence of functional units 1410 to execute. For each functional unit 1410, control stream module 1600 can determine what input data will be required based on input parameters defined when the functional unit 1410 was created, and can use techniques such as natural language processing to select the appropriate output data from output 1510; col. 24, lines 40-55), an application model (i.e. The user enters a user request in text field 410. In some embodiments, the user request can be input using voice or brain monitoring techniques, such as EEG. Response query 415 summarizes the sequence of operations that operation mimicry system 100 determines based on the user request, and asks the user to confirm the sequence of events before they execute. Code assembly description 420 provides information about which applications will run to complete the sequence of operations. For example, a messaging application, a restaurant locator application, and a mapping application were used to complete the sequence of operations illustrated in FIG. 3A-G; col. 13, lines 45-63), wherein the machine learning model is a machine learning model trained to generate application models (i.e. a configuration for collecting and storing user inputs and interactions with software applications. The configuration may include receiving a first indication from a client device that training is beginning. For each operation that is performed on the client device after training has started, information about an associated view-structure of the application and an event associated with the view-structure is stored to an operation data store. The operation data store may keep the information in an operation graph that includes nodes representative of view-structures and edges representative of events that prompt transitions between view structures; col. 4, lines 38-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Walker to include the feature of Yue. One would have been motivated to make this modification because this allows the system to use information from multiple applications to inform a response to a user request such that the user does not need to specifically and sequentially request individual applications to access in the process of completing a complex task that requires data from various sources.

Claim 3: Walker and Yue teach the system of claim 1. Walker further teaches wherein the instructions cause the processor to: determine that one or more subtasks of a first task model associated with the first task lack required information (i.e. a natural-language input may include a plurality of related task requests. For instance, in some examples, a requested task of a natural-language user input may depend on completion of another requested task of the natural-language input; para. [0291]); and obtain a second task model based on the second task intent associated with the one or more subtasks (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754; para. [0226]).

Claim 4: Walker and Yue teach the system of claim 3. Walker further teaches wherein the first action graph includes the required information and the instructions cause the processor to input the required information into a text input element of a first user interface output to the display of the mobile device (i.e. ask flow processing module 736 can perform the steps of: (1) logging onto a server of the ABC Café or a restaurant reservation system such as OPENTABLE®, (2) entering the date, time, and party size information in a form on the website, (3) submitting the form, and (4) making a calendar entry for the reservation in the user's calendar; para. [0241, 0242]).

Claim 5: Walker and Yue teach the system of claim 1. Walker further teaches wherein the display of the mobile device is a virtual display (i.e. FIG. 10A, for instance, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter; para. [0277]).

Claim 7: Walker and Yue teach the system of claim 1. Walker further teaches wherein the instruction cause the processor to: retrieve information from a data store (i.e. memory 202 can store data and models, such as user data and models 231; para [0076]); and populate the first action graph utilizing the retrieved information (i.e. Each of these modules can have access to one or more of the following systems or data and models of the digital assistant module 726, or a subset or superset thereof: ontology 760, vocabulary index 744, user data 748, task flow models 754, service models 756, and ASR systems; para. [0217]).

Claim 9: Walker and Yue teach the system of claim 1. Walker further teaches wherein the instructions cause the processor to: 38Attorney Docket No. 221925.598358 / 408158-US-NPstore the first application model in a data store (i.e. memory 202 can store data and models, such as user data and models 231; para [0076]).

Claim 11: Walker teaches a method comprising: 
receiving input data (i.e. a natural-language user input is received by a user device, such as the user device 104 of FIG. 1; para. [0296]); 
selecting a first application based on a first task intent identified from the input data (i.e. a software application associated with the intent may be identified (e.g., selected). Generally, this may include identifying one or more software applications configured to perform a task corresponding to the intent; para. [0266]); 
generating one or more semantic representations of user interfaces generated by the selected first application (i.e. in the event the parameter is improper (e.g., the user has specified an invalid type of car), the application may request that a proper (e.g., valid) value for the parameter (e.g., type of car) be provided. With reference to FIG. 10A, for instance, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter; para. [0277]) and output to a display of a mobile device (i.e. portable multifunction devices can include the iPhone®, iPod Touch®, and iPad® devices from Apple Inc. of Cupertino, Calif; para. [0046]), wherein the one or more semantic representations of the user interfaces generated by the selected first application include data in a structured format describing characteristics of one or more elements comprising the user interfaces generated by the selected first application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]); 
generating, a first application model for the selected first application based on the one or more semantic representations of the user interfaces generated by the selected first application, wherein to generate application models (i.e. the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service in accordance with the protocols and APIs required by the service according to the service model; para. [0243]) based on semantic representations (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]), and wherein the first application model includes structured data including at least one of the one or more elements comprising the user interfaces generated by the selected first application and one or more flows of the selected first application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]); 
generating a first action graph based on the first application model (i.e. FIG. 7C, ontology 760 can include a “restaurant reservation” node (i.e., an actionable intent node). Property nodes “restaurant,” “date/time” (for the reservation), and “party size” can each be directly linked to the actionable intent node (i.e., the “restaurant reservation” node); para. [0229]), wherein the first action graph includes information in a structured format specifying how to perform interactions with the one or more elements of the user interfaces generated by the selected first application (i.e. FIG. 10A, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter. In the instant example, the user device provides a natural-language query asking the user to select a valid type of car; para. [0277]); 2U.S. Patent Application Serial No. 16/836,199 Amendment dated April 22, 2022 Reply to Office Action of December 22, 2021 
determining that the first action graph is missing information (i.e. when task flow processing module 736 invokes dialogue flow processing module 734 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” dialogue flow processing module 734 can generate questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, dialogue flow processing module 734 can then populate the structured query with the missing information, or pass the information to task flow processing module 736 to complete the missing information from the structured query; para. [0241]); 
selecting a second application based on a second task intent identified from the missing information (i.e. a software application associated with the intent may be identified (e.g., selected). Generally, this may include identifying one or more software applications configured to perform a task corresponding to the intent; para. [0266]); 
generating one or more semantic representations of user interfaces generated by the selected second application and output to the display of the mobile device (i.e. in the event the parameter is improper (e.g., the user has specified an invalid type of car), the application may request that a proper (e.g., valid) value for the parameter (e.g., type of car) be provided. With reference to FIG. 10A, for instance, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter; para. [0277]), wherein the one or more semantic representations of the user interfaces generated by the selected second application includes data in a structured format describing characteristics of one or more elements comprising the user interfaces generated by the selected second application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]); 
generating, a second application model for the selected second application based on the one or more semantic representations of the user interfaces generated by the selected second application (i.e. a software application associated with the intent may be identified (e.g., selected). Generally, this may include identifying one or more software applications configured to perform a task corresponding to the intent; para. [0266]), wherein the second application model includes structured data including at least one of the one or more elements comprising the user interfaces generated by the selected second application and one or more flows of the selected second application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754; para. [0226]); 
generating a second action graph based on the second application model (i.e. FIG. 7C, ontology 760 can include a “restaurant reservation” node (i.e., an actionable intent node). Property nodes “restaurant,” “date/time” (for the reservation), and “party size” can each be directly linked to the actionable intent node (i.e., the “restaurant reservation” node); para. [0229]), wherein the second action graph includes information in a structured format specifying how to perform interactions with the one or more elements of the user interfaces generated by the selected second application (i.e. FIG. 10A, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter. In the instant example, the user device provides a natural-language query asking the user to select a valid type of car; para. [0277]); and 
obtaining the missing information from the selected second application by interacting with the user interfaces generated by the selected second application and output to the display of the mobile device (i.e. when task flow processing module 736 invokes dialogue flow processing module 734 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” dialogue flow processing module 734 can generate questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, dialogue flow processing module 734 can then populate the structured query with the missing information, or pass the information to task flow processing module 736 to complete the missing information from the structured query; para. [0241, 0291]).
Walker does not explicitly teach generating, by the machine learning model, an application model, wherein the machine learning model is a machine learning model trained to generate application models.
However, Yue teaches generating, by the machine learning model (i.e. operation mimicry system 100 may use machine learning techniques to determine relevant components of output 1510. For example, in response to a user request, control stream module 1600 may select a sequence of functional units 1410 to execute. For each functional unit 1410, control stream module 1600 can determine what input data will be required based on input parameters defined when the functional unit 1410 was created, and can use techniques such as natural language processing to select the appropriate output data from output 1510; col. 24, lines 40-55), an application model (i.e. The user enters a user request in text field 410. In some embodiments, the user request can be input using voice or brain monitoring techniques, such as EEG. Response query 415 summarizes the sequence of operations that operation mimicry system 100 determines based on the user request, and asks the user to confirm the sequence of events before they execute. Code assembly description 420 provides information about which applications will run to complete the sequence of operations. For example, a messaging application, a restaurant locator application, and a mapping application were used to complete the sequence of operations illustrated in FIG. 3A-G; col. 13, lines 45-63), wherein the machine learning model is a machine learning model trained to generate application models (i.e. a configuration for collecting and storing user inputs and interactions with software applications. The configuration may include receiving a first indication from a client device that training is beginning. For each operation that is performed on the client device after training has started, information about an associated view-structure of the application and an event associated with the view-structure is stored to an operation data store. The operation data store may keep the information in an operation graph that includes nodes representative of view-structures and edges representative of events that prompt transitions between view structures; col. 4, lines 38-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Walker to include the feature of Yue. One would have been motivated to make this modification because this allows the system to use information from multiple applications to inform a response to a user request such that the user does not need to specifically and sequentially request individual applications to access in the process of completing a complex task that requires data from various sources.

Claim 13: Walker and Yue teach the method of claim 11. Walker further teaches determining that one or more subtasks of a first task model associated with the first task intent lack required information (i.e. a natural-language input may include a plurality of related task requests. For instance, in some examples, a requested task of a natural-language user input may depend on completion of another requested task of the natural-language input; para. [0291]); and obtaining the second task model based on the second task intent associated with the one or more subtasks (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754; para. [0226]).

Claim 14: Walker and Yue teach the method of claim 13. Walker further teaches wherein the first action graph includes the required information and the required information is received at a text input element of a first user interface that is output to the display of the mobile device (i.e. in the event the parameter is improper (e.g., the user has specified an invalid type of car), the application may request that a proper (e.g., valid) value for the parameter (e.g., type of car) be provided. With reference to FIG. 10A, for instance, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter.; para. [0277]).

Claim 16: Walker and Yue teach the method of claim 11. Walker further teaches retrieving information from a data store (i.e. memory 202 can store data and models, such as user data and models 231; para [0076]); and populating the first action graph utilizing the retrieved information (i.e. Each of these modules can have access to one or more of the following systems or data and models of the digital assistant module 726, or a subset or superset thereof: ontology 760, vocabulary index 744, user data 748, task flow models 754, service models 756, and ASR systems; para. [0217]).

Claim 18: Walker and Yue teach the method of claim 16. Walker further teaches 38Attorney Docket No. 221925.598358 / 408158-US-NPstoring the application model in a data store (i.e. memory 202 can store data and models, such as user data and models 231; para [0076]).

Claim 21: Walker and Yue teach the system of claim 1. Walker further teaches wherein the instructions cause the processor to: determine that the first action graph is missing second information (i.e. when task flow processing module 736 invokes dialogue flow processing module 734 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” dialogue flow processing module 734 can generate questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, dialogue flow processing module 734 can then populate the structured query with the missing information, or pass the information to task flow processing module 736 to complete the missing information from the structured query; para. [0241]); determine that the second action graph is missing third information; and generate a third user interface and output the third user interface to the display of the mobile device, wherein the third user interface provides one or more display elements for receiving the missing second information and the missing third information (i.e. he ontology, a structured query for a “restaurant reservation” domain may include parameters such as {Cuisine}, {Time}, {Date}, {Party Size}, and the like. In some examples, based on the speech input and the text derived from the speech input using STT processing module 730, natural language processing module 732 can generate a partial structured query for the restaurant reservation domain, where the partial structured query includes the parameters {Cuisine=“Sushi”} and {Time=“7 pm”}; para. [0239]).

Claim 22: Walker teaches a method for automating a task, the method comprising: 
receiving a selection of a first application (i.e. a software application associated with the intent may be identified (e.g., selected). Generally, this may include identifying one or more software applications configured to perform a task corresponding to the intent; para. [0266]); 
generating one or more semantic representations of user interfaces generated by the selected first application (i.e. in the event the parameter is improper (e.g., the user has specified an invalid type of car), the application may request that a proper (e.g., valid) value for the parameter (e.g., type of car) be provided. With reference to FIG. 10A, for instance, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter; para. [0277]) and output to a display of a mobile device (i.e. portable multifunction devices can include the iPhone®, iPod Touch®, and iPad® devices from Apple Inc. of Cupertino, Calif; para. [0046]), wherein the one or more semantic representations of the user interfaces generated by the selected first application include data in a structured format describing characteristics of one or more elements comprising the user interfaces generated by the selected first application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]); 
generating, a first application model for the selected first application based on the one or more semantic representations of the user interfaces generated by the selected first application, wherein to generate application models (i.e. the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service in accordance with the protocols and APIs required by the service according to the service model; para. [0243]) based on semantic representations (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]), and wherein the first application model includes structured data including at least one of the one or more elements comprising the user interfaces generated by the selected first application and one or more flows of the selected first application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]); 
storing the first application model in a data store (i.e. memory 202 can store data and models, such as user data and models 231; para [0076]);
retrieving the first application model (i.e. the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among service models 756. Service processing module 738 can access the appropriate service model for a service and generate requests for the service in accordance with the protocols and APIs required by the service according to the service model; para. [0243]);
generating a first action graph based on the first application model (i.e. FIG. 7C, ontology 760 can include a “restaurant reservation” node (i.e., an actionable intent node). Property nodes “restaurant,” “date/time” (for the reservation), and “party size” can each be directly linked to the actionable intent node (i.e., the “restaurant reservation” node); para. [0229]), wherein the first action graph includes information in a structured format specifying how to perform interactions with the one or more elements of the user interfaces generated by the selected first application (i.e. FIG. 10A, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter. In the instant example, the user device provides a natural-language query asking the user to select a valid type of car; para. [0277]); 2U.S. Patent Application Serial No. 16/836,199 Amendment dated April 22, 2022 Reply to Office Action of December 22, 2021 
populating the first action graph with information; determining that the first action graph is missing information (i.e. when task flow processing module 736 invokes dialogue flow processing module 734 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” dialogue flow processing module 734 can generate questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, dialogue flow processing module 734 can then populate the structured query with the missing information, or pass the information to task flow processing module 736 to complete the missing information from the structured query; para. [0241]); 
selecting a second application based on a task intent identified from the missing information (i.e. a software application associated with the intent may be identified (e.g., selected). Generally, this may include identifying one or more software applications configured to perform a task corresponding to the intent; para. [0266]); 
generating one or more semantic representations of user interfaces generated by the selected second application and output to the display of the mobile device (i.e. in the event the parameter is improper (e.g., the user has specified an invalid type of car), the application may request that a proper (e.g., valid) value for the parameter (e.g., type of car) be provided. With reference to FIG. 10A, for instance, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter; para. [0277]), wherein the one or more semantic representations of the user interfaces generated by the selected second application includes data in a structured format describing characteristics of one or more elements comprising the user interfaces generated by the selected second application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754. The associated task flow can be a series of programmed actions and steps that the digital assistant takes in order to perform the task; para. [0226]); 
generating, a second application model for the selected second application based on the one or more semantic representations of the user interfaces generated by the selected second application (i.e. a software application associated with the intent may be identified (e.g., selected). Generally, this may include identifying one or more software applications configured to perform a task corresponding to the intent; para. [0266]), wherein the second application model includes structured data including at least one of the one or more elements comprising the user interfaces generated by the selected second application and one or more flows of the selected second application (i.e. An “actionable intent” can represent a task that can be performed by the digital assistant, and can have an associated task flow implemented in task flow models 754; para. [0226]); 
generating a second action graph based on the second application model (i.e. FIG. 7C, ontology 760 can include a “restaurant reservation” node (i.e., an actionable intent node). Property nodes “restaurant,” “date/time” (for the reservation), and “party size” can each be directly linked to the actionable intent node (i.e., the “restaurant reservation” node); para. [0229]), wherein the second action graph includes information in a structured format specifying how to perform interactions with the one or more elements of the user interfaces generated by the selected second application (i.e. FIG. 10A, based on the response from the software application indicating the parameter is improper, the user device may provide a natural-language query 1002 prompting the user to select a valid parameter. In the instant example, the user device provides a natural-language query asking the user to select a valid type of car; para. [0277]); and 
obtaining the missing information from the selected second application by interacting with the user interfaces generated by the selected second application and output to the display of the mobile device (i.e. when task flow processing module 736 invokes dialogue flow processing module 734 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” dialogue flow processing module 734 can generate questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, dialogue flow processing module 734 can then populate the structured query with the missing information, or pass the information to task flow processing module 736 to complete the missing information from the structured query; para. [0241, 0291]).
Walker does not explicitly teach generating, by the machine learning model, an application model, wherein the machine learning model is a machine learning model trained to generate application models.
However, Yue teaches generating, by the machine learning model (i.e. operation mimicry system 100 may use machine learning techniques to determine relevant components of output 1510. For example, in response to a user request, control stream module 1600 may select a sequence of functional units 1410 to execute. For each functional unit 1410, control stream module 1600 can determine what input data will be required based on input parameters defined when the functional unit 1410 was created, and can use techniques such as natural language processing to select the appropriate output data from output 1510; col. 24, lines 40-55), an application model (i.e. The user enters a user request in text field 410. In some embodiments, the user request can be input using voice or brain monitoring techniques, such as EEG. Response query 415 summarizes the sequence of operations that operation mimicry system 100 determines based on the user request, and asks the user to confirm the sequence of events before they execute. Code assembly description 420 provides information about which applications will run to complete the sequence of operations. For example, a messaging application, a restaurant locator application, and a mapping application were used to complete the sequence of operations illustrated in FIG. 3A-G; col. 13, lines 45-63), wherein the machine learning model is a machine learning model trained to generate application models (i.e. a configuration for collecting and storing user inputs and interactions with software applications. The configuration may include receiving a first indication from a client device that training is beginning. For each operation that is performed on the client device after training has started, information about an associated view-structure of the application and an event associated with the view-structure is stored to an operation data store. The operation data store may keep the information in an operation graph that includes nodes representative of view-structures and edges representative of events that prompt transitions between view structures; col. 4, lines 38-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Walker to include the feature of Yue. One would have been motivated to make this modification because this allows the system to use information from multiple applications to inform a response to a user request such that the user does not need to specifically and sequentially request individual applications to access in the process of completing a complex task that requires data from various sources.

6.	Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Patent Application Pub. No. US 20170358303 A1) in view of Yue et al. (U.S. Patent Pub. No. US 10838779 B1) in view of Nama et al. (U.S. Patent Application Pub. No. US 20200312299 A1).

Claim 10: Walker and Yue teach the system of claim 9. Walker does not explicitly teach receive pixel data associated with a first user interface generated by the selected application, wherein the pixel data is obtained from a display buffer of the mobile device.
However, Nama teaches receive pixel data associated with a first user interface generated by the selected application, wherein the pixel data is obtained from a display buffer of the mobile device (i.e. process 1100 extracts where/what in user operations (e.g., textual words or icons) and where in the UI screen these are located. The textual words/phrases or visual icon(s) UI element(s) are extracted from the electronic devices' screen (e.g., using OCR, etc.); para. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Walker and Yue to include the feature of Nama. One would have been motivated to make this modification because it provides an efficient way to extract graphical user interface elements from an image.

Claim 23: Walker and Yue teach the method of claim 22. Walker does not explicitly teach obtaining pixel data associated with the first user interface; performing an optical character recognition process on the pixel data associated with the first user interface; and extracting characteristics of the one or more elements comprising the first user interface. 
However, Nama teaches obtaining pixel data associated with the first user interface; performing an optical character recognition process on the pixel data associated with the first user interface; and extracting characteristics of the one or more elements comprising the first user interface (i.e. process 1100 extracts where/what in user operations (e.g., textual words or icons) and where in the UI screen these are located. The textual words/phrases or visual icon(s) UI element(s) are extracted from the electronic devices' screen (e.g., using OCR, etc.); para. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Walker and Yue to include the feature of Nama. One would have been motivated to make this modification because it provides an efficient way to extract graphical user interface elements from an image.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Geramifard et al. (Pub. No. US 10854191 B1), the improved system may be configured to train machine learning models to optimize the expected sum of user satisfaction values. For example, a machine learning model associated with the improved system may be optimized to receive a dialog state and select an action and/or application that maximizes an overall user satisfaction.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173